UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROMY BERNARD DEAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cr-00120-JRS-1)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeromy Bernard Deane, Appellant Pro Se. Jessica Aber Brumberg,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeromy   Bernard    Deane       appeals   the    district    court’s

order    denying    his    18   U.S.C.    §     3582(c)(2)     (2006)   motion    and

denying his motion to hold its decision in abeyance pending the

Supreme Court’s decision in Hill v. United States, No. 11-5721,

and Dorsey v. United States, No. 11-5683.                  We have reviewed the

record and find no abuse of discretion by the district court

with respect to its denial of either motion.                         See Rhines v.

Weber, 544 U.S. 269, 276 (2005); United States v. Munn, 595 F.3d
183, 186 (4th Cir. 2010).               See also U.S. Sentencing Guidelines

Manual (“USSG”) § 1B1.10(b)(2); USSG App. C, Amend. 759 (2011);

United States v. Stewart, 595 F.3d 197, 201-03 (4th Cir. 2010).

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Deane, No. 3:10-cr-00120-JRS-1 (E.D.

Va. Apr. 4, 2012).          We dispense with oral argument because the

facts    and    legal   contentions       are    adequately     presented    in   the

materials      before     the   court    and    argument     would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2